DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 6/24/2022; claims 1-3,6-14,16-17 and 19-22 are pending; claims 4-5,15 and 18 have been cancelled.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-3,6-14,16-17 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1 and 14 are directed to a method for providing education (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: … receiving a completed pre-activity questionnaire; receiving a completed activity plan template; receiving a completed post-activity questionnaire; and determining that the educational cycle is completed in response to receiving the completed pre-activity questionnaire, the completed activity plan template, and the completed post-activity questionnaire, determining that the user has completed a professional education requirement in response to determining that a playlist including the educational cycle is completed; and adding an entry to a blockchain ledger indicating that the user has completed the professional education requirement as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by a human teacher can mentally receive a pre-activity questionnaire, receive a completed activity plan template; receive a completed post-activity questionnaire; and determining that the educational cycle is completed.  Note that the teacher performs the mental observation of the questionnaires and activity plan, evaluates the education cycle and determines that the educational cycle is completed (i.e. performing mental observations, evaluations, and judgements).  The mere nominal recitation of at least one processor performing these steps (in claim 14) does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
Claims 1 and 14 require some computer structures: “a computer system”, “a user device” and “a server communicatively coupled to a user device via a network”.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 14 require some computer structures computer structures: “a computer system”, “a user device” and “a server communicatively coupled to a user device via a network”.   Regarding these limitations: Applicant’s specification only describes these features in a highly generic manner by stating that " Computer system 200 includes one or more processors, such as processor 204. The processor 204 is coupled to a communication infrastructure 206 (e.g., a communications bus, cross-over bar, or network)." in the Applicant’s published specification, para. [0037]. “other users via user devices 20 such as personal computers (PCs), minicomputers, mainframe computers, microcomputers, telephonic devices, or wireless devices, personal digital assistants ("PDAs") or a handheld wireless devices (e.g., wireless telephones)” in the Applicant’s published specification, para. [0033].   There is no indication in the Specification that Applicants have achieved an advancement or improvement in computer and networking technology.   Dependent claims 2-3,6-13,16-17 and 19-22 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7,9-14, 16-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuma et al. (US 2004/0033475 A1) in view of Sastry (US 11386333 B1) and Yoo et al. (US 20150017625 A1). 
Re claims 1, 14:
1.  A method for providing education (Mizuma, Abstract), comprising:
presenting, by a user device, a graphical user interface (GUI) for a dashboard to a user (Mizuma, [0016]), the dashboard including an educational cycle for the user, wherein the educational cycle includes at least a video, a pre-activity questionnaire, an activity plan template, and a post-activity questionnaire (Mizuma, fig. 2); 
receiving, at a server, a completed pre-activity questionnaire from the user (Mizuma, fig. 2, “Diagnostic Test”; [0045], “create a student profile ... School Grade 150 ... diagnostic test can be administered to the student and additional profile data”; [0031]); 
receiving, at a server, a completed activity plan template from the user (Mizuma, fig. 2, “Lesson Plan”; [0033], “lesson plan”; [0004], “study plan templates”); 
receiving a completed post-activity questionnaire from the user (Mizuma, fig. 2, “Achievement Test”); and 
determining that the educational cycle is completed in response to receiving the completed pre-activity questionnaire, the completed activity plan template, and the completed post-activity questionnaire (Mizuma, fig. 2, “Every End Of Level”, “Define next level or repetition in current level”);
determining that the user has completed a professional education requirement in response to determining that a playlist including the educational cycle is completed (Mizuma, figs. 19 – 23; from [0051], “Study Plan”; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals”; fig. 6, “Reasonable Progress & Achievement”).

Mizuma does not explicitly disclose playing the video on the user device to the user.  Sastry teaches an apparatus for processing sensor inputs and providing feedback to a user for an on-line course (Sastry, Abstract).  Sastry teaches playing the video on the user device to the user (Sastry, col. 4, lines 22 – 29, “the system has a course module, which includes templates, video, and other information”).  Therefore, in view of Sastry, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Mizuma, by playing a video as course material as taught by Sastry, since it was knonwn in the art to convey knowledge using video as learning material for visual learner.

Mizuma does not explicitly disclose determining that the user has completed a professional education requirement in response to determining that a playlist including the educational cycle is completed; and 
adding an entry to a blockchain ledger indicating that the user has completed the professional education requirement.  Sastry teaches Mizuma’s deficiency (Sastry, col. 13, lines 41 – 55, “if a user completes a course successfully, an additional block is added to the blockchain. The blockchain hash may be performed upon the student data (e.g. name, student ID, course, time, etc.), one or more certificates of completion, course information (e.g. institution name, professor name, course name, credit hours, etc.), grade, and the like. In various embodiments, the user may be authenticated by other means, such as social security number, private key, password, or the like. In various embodiments, the new block includes a hash of the previous block ( e.g. proof that the education materials used were authorized) plus the hash of the above user information. As a result, the blockchain can be used to prove that the authorized user completed a specific course authorized by a specific accredited institution.”).Therefore, in view of Sastry, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Mizuma, by providing blockchain technology as taught by Sastry, since using a block chain configured on a public ledge for securing user information associated with an on-line course, a certification or degree, or other information in the field of education (Sastry, col. 1, lines 14 – 24). 

Mizuma do not explicitly disclose wherein the activity plan template is an electronic document that is downloadable or saved in a virtual drive and uploaded to the server when completed.  Yoo et al. (US 20150017625 A1) teaches apparatuses and methods consistent with the exemplary embodiments relate to a user device, server, system and computer-readable recording medium for preparing and reproducing contents for a digital lesson, and a control method thereof (Yoo, Abstract).  Yoo teaches wherein the activity plan template is an electronic document that is downloadable or saved in a virtual drive and uploaded to the server when completed (Yoo, [0065], “lesson template”; [0093], “uploaded lesson content”; [0121]; [0087]; fig. 6; [0022], " The user terminal may further include a communicator configured to communicate with at least one of a server and another user terminal and receive a template”).  Therefore, in view of Yoo, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Mizuma, by providing downloadable/uploadable lesson plan as taught by Yoo, in order to allow teacher to share lesson plan template with fellow teachers (Yoo, [0068]).  

14. A computer system for providing education, comprising: a server communicatively coupled to a user device via a network, the server comprising a blockchain ledger; 
a first graphical user interface (GUI), generated by the server and transmitted to the user device for display to a user, the first GUI including a dashboard, the dashboard including an educational cycle for the user, wherein the educational cycle includes at least a video, a pre-activity questionnaire, an activity plan template, and a post-activity questionnaire, wherein the server is configured to: 
play the video to the user via a user device; 
receive a completed pre-activity questionnaire from the user via the user device; 
receive a completed activity plan template from the user via the user device, wherein the activity plan template is an electronic document that is downloadable or saved in a virtual drive and uploaded to the server when completed; 
receive a completed post-activity questionnaire from the user via the user device; and determine that the educational cycle is completed in response to receiving the completed pre-activity questionnaire, the completed activity plan template, and the completed post-activity questionnaire;
determine that the user has completed a professional education requirement in response to determining that a playlist is completed; and 
add an entry to the blockchain ledger indicating that the user has completed the professional education requirement (See claim 1 rejection above).

Re claim 6:
6. The method of claim 1, wherein the dashboard presents a playlist including a plurality of educational cycles (Mizuma, figs. 19 – 23; from [0051], “Study Plan”; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals”).

Re claims 7, 19:
7. The method of claim 1, further comprising: 
providing a user interface to an organizational leader, the user interface including a plurality of cycles and a plurality of groups of users (Mizuma, fig. 12; [0004]; [0005]; [0009]; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals. From the default student data menu 100, shown in FIG. 8, the instructor can select a student and then choose level 910 to create a study plan for the selected student”; [0074], “groups of students may be analyzed to assess the performance of a particular instructor, a particular testing center, or a particular demographic group of students (i.e. geographic location, age, etc.)”; the students can be organized by demographic groups, grade level, subjects); 
receiving a selection of at least one cycle and at least one group of users from the organizational leader; and assigning the at least one cycle to each member user of the at least one group of users (Mizuma, fig. 12; [0004]; [0005]; [0009]; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals. From the default student data menu 100, shown in FIG. 8, the instructor can select a student and then choose level 910 to create a study plan for the selected student”; [0074]), wherein presenting the dashboard to the user includes presenting the at least one assigned cycle (Mizuma, [0008], “tracking the use of consumable educational materials”; [0031], “level of material that the student should use in a study plan”; the educational materials of a study plan are presented to the student).

19. The computer system of claim 14, further comprising a third GUI for an organizational leader, the third GUI including a plurality of educational cycles and a plurality of groups of users (Mizuma, fig. 12; [0004]; [0005]; [0009]; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals. From the default student data menu 100, shown in FIG. 8, the instructor can select a student and then choose level 910 to create a study plan for the selected student”; [0074], “groups of students may be analyzed to assess the performance of a particular instructor, a particular testing center, or a particular demographic group of students (i.e. geographic location, age, etc.)”; the students can be organized by demographic groups, grade level, subjects), wherein the server is configured to: receive a selection of at least one educational cycle and at least one group of users from the organizational leader; and assign the at least one educational cycle to each member user of the at least one group of users (Mizuma, fig. 12; [0004]; [0005]; [0009]; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals. From the default student data menu 100, shown in FIG. 8, the instructor can select a student and then choose level 910 to create a study plan for the selected student”; [0074]), wherein the dashboard for the user includes the at least one assigned educational cycle (Mizuma, [0008], “tracking the use of consumable educational materials”; [0031], “level of material that the student should use in a study plan”; the educational materials of a study plan are presented to the student).

Re claims 9, 17:
9. The method of claim 1, further comprising providing a user interface to an organizational leader, the user interface including a goal creation interface including a goal name field (Mizuma, fig. 2, “Define the Progress Goal”; figs. 5 – 6, “Progress Goal Guide”), a selectable list of educational cycles or playlists (Mizuma, fig. 2, “Lesson Planning”; figs. 5 - 6), and a selectable set of credentials (Mizuma, [0038], “student has been given credit”; [0043], “student progress data in the form of completed assignment data and achievement test results may be entered for the student”; credit and achievement test results are credential); 
receiving a selection of a goal name, at least one educational cycle or playlist (Mizuma, fig. 2, “Define the Progress Goal”; figs. 5 – 6, “Progress Goal Guide”; fig. 2, “Lesson Planning”; figs. 5 - 6), and a credential for a new goal (Mizuma, [0038], “student has been given credit”; [0043], “student progress data in the form of completed assignment data and achievement test results may be entered for the student”; credit and achievement test results are credential); and 
presenting the new goal on a dashboard of one or more users belonging to an organization of the organizational leader (Mizuma, fig. 2, “Define the Progress Goal”; figs. 5 – 6, “Progress Goal Guide”; fig. 9, “Progress Goal Setup”).

17. The computer system of claim 14, further comprising a second GUI for an organizational leader, the second GUI including a goal creation interface including a goal name field (Mizuma, fig. 2, “Define the Progress Goal”; figs. 5 – 6, “Progress Goal Guide”), a selectable list of educational cycles or playlists (Mizuma, fig. 2, “Lesson Planning”; figs. 5 - 6), and a selectable set of credentials (Mizuma, [0038], “student has been given credit”; [0043], “student progress data in the form of completed assignment data and achievement test results may be entered for the student”; credit and achievement test results are credential), wherein the server is configured to: 
receive, via the second GUI, a selection of a goal name, at least one educational cycle or playlist (Mizuma, fig. 2, “Define the Progress Goal”; figs. 5 – 6, “Progress Goal Guide”; fig. 2, “Lesson Planning”; figs. 5 - 6), and a credential for a new goal (Mizuma, [0038], “student has been given credit”; [0043], “student progress data in the form of completed assignment data and achievement test results may be entered for the student”; credit and achievement test results are credential); and 
present the new goal on the dashboard of one or more users belonging to an organization of the organizational leader (Mizuma, fig. 2, “Define the Progress Goal”; figs. 5 – 6, “Progress Goal Guide”; fig. 9, “Progress Goal Setup”).

Re claim 11:
Mizuma does not explicitly disclose an open badge.  Geritz teaches the limitation: 11. The method of claim 1, further comprising awarding an open badge indicating the user has completed the cycle in response to determining that the cycle is completed (Geritz, fig. 1, “Earned Badge”; fig. 11A; [0057]).  Therefore, in view of Geritz, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Mizuma, by providing the badges as taught by Geritz, since Geritz suggests Badges are awarded at times to inspire and motivate a student's progress. JourneyPoints may be issued to recognize granular individual achievements as a student progresses through field trips, and may be incrementally used in other motivational ways (e.g., discounts at local stores, etc.) (Geritz, [0057]).

Re claim 12:
12. The method of claim 1, further comprising: aggregating post-activity questionnaires from a plurality of users who have completed the cycle (Mizuma, fig. 2); and providing the aggregated post-activity questionnaires to an organizational leader (Mizuma, fig. 2, “Achievement Test”; Abstract, “accepting student progress data such as completed assignments and test results; generating a progress report”).

Re claims 13, 21:
13. The method of claim 1, wherein the educational cycle is selected from a plurality of educational cycles based on an onboarding survey of the user (Mizuma, fig. 2, “Diagnostic Test”; [0045], “create a student profile ... School Grade 150 ... diagnostic test can be administered to the student and additional profile data”; [0031]), wherein each of the educational cycles is assigned a stage of development along a roadmap, and completion of an educational cycle allows access to an associated educational cycle in a next stage of development along the roadmap (Mizuma, figs. 19 – 23; from [0051], “Study Plan”; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals”; figs 5A – 6, “Define the next level”, “Define the number of worksheets assign in next level”).

21. The computer system of claim 14, wherein the educational cycle is selected from a plurality of educational cycles based on an onboarding survey of the user (Mizuma, fig. 2, “Diagnostic Test”; [0045], “create a student profile ... School Grade 150 ... diagnostic test can be administered to the student and additional profile data”; [0031]), wherein each of the educational cycles is assigned a stage of development along a roadmap, and completion of an educational cycle allows access to an associated educational cycle in a next stage of development along the roadmap (Mizuma, figs. 19 – 23; from [0051], “Study Plan”; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals”; figs 5A – 6, “Define the next level”, “Define the number of worksheets assign in next level”).

Re claims 10, 16:
10. The method of claim 9, further comprising: determining that a user has completed the new goal; and adding an entry to the blockchain ledger indicating the credential for the user in response to the determining.  16. The computer system of claim 14, wherein the server is configured to determine that a user has completed a goal (Mizuma, [0005], “The step of assembling a set of progress
goals may further comprise assembling a set of progress goals for the student in response to the selection of a progress goal template from the computer database”; figs. 19 – 23; from [0051], “Study Plan”; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals”; figs 5A – 6, “Define the next level”, “Define the number of worksheets assign in next level”); and add an entry to the blockchain ledger indicating a credential for the user based on the completion of the goal (Sastry, col. 13, lines 41 – 55, “if a user completes a course successfully, an additional block is added to the blockchain. The blockchain hash may be performed upon the student data (e.g. name, student ID, course, time, etc.), one or more certificates of completion, course information (e.g. institution name, professor name, course name, credit hours, etc.), grade, and the like. In various embodiments, the user may be authenticated by other means, such as social security number, private key, password, or the like. In various embodiments, the new block includes a hash of the previous block (e.g. proof that the education materials used were authorized) plus the hash of the above user information. As a result, the blockchain can be used to prove that the authorized user completed a specific course authorized by a specific accredited institution”).

Claims 2 – 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuma et al. (US 2004/0033475 A1) in view of Sastry (US 11386333 B1) and Yoo et al. (US 20150017625 A1) as applied to claim 1 above, and further in view of Almassizadeh et al. (US 2018/0301048 A1).
Re claims 2 and 20:
Mizuma does not explicitly disclose a method include the step a user to select a coach.   Almassizadeh teaches systems, media, and methods for conducting live, remote, online tutoring sessions (Almassizadeh, Abstract).  Almassizadeh teaches 2. The method of claim 1, wherein the dashboard includes a list of coaches associated with the educational cycle and an indication of availability of each coach (Almassizadeh, [0004], “learners can rate, browse, and select tutors to fit their needs based on a library of tutor profiles”; [0006], “availability of a tutor … online tutoring application for providing live, remote tutoring sessions”), the method further comprising: receiving a selection of one of the coaches from the user; and initiating a communication between the user and the coach based on the availability of the coach (Almassizadeh, [0004], “learners can rate, browse, and select tutors to fit their needs based on a library of tutor profiles”; [0006], “availability of a tutor”, “online tutoring application for providing live, remote tutoring sessions”, “rate curriculum … access curriculum, and view a tutoring script for the curriculum”).  20. The computer system of claim 14, wherein the dashboard includes a list of coaches associated with the educational cycle and an indication of availability of the coach, wherein the server is configured to: receive a selection of one of the coaches from the user; and initiate a communication between the user and the coach based on the availability of the coach (Almassizadeh, [0004], “learners can rate, browse, and select tutors to fit their needs based on a library of tutor profiles”; [0006], “availability of a tutor … online tutoring application for providing live, remote tutoring sessions”, “rate curriculum … access curriculum, and view a tutoring script for the curriculum”).  Therefore, in view of Almassizadeh, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Mizuma, by selecting a tutor and a curriculum as taught by Almassizadeh, to select a tutor based on tutor’s rating, tutor’s schedule and the subject area by providing personalized learning experience to the student.

Re claim 3:
3. The method of claim 2, further comprising providing a coaching dashboard to the coaches, 
wherein the coaching dashboard presents a list of organizations (Mizuma, fig. 11, “Math”, “Grade 6”, [0008], “particular class session”; the user can be organized into subject, grade level and/or class session) and users, progress of users on cycles (Mizuma, fig. 12; [0004]; [0005]; [0009]; [0052], “the instructor will want to create a study plan for the student to meet the set of progress goals. From the default student data menu 100, shown in FIG. 8, the instructor can select a student and then choose level 910 to create a study plan for the selected student”; [0074], “groups of students may be analyzed to assess the performance of a particular instructor, a particular testing center, or a particular demographic group of students (i.e. geographic location, age, etc.)”; the students can be organized by demographic groups, grade level, subjects), and a tool to message users (Mizuma, fig. 24; [0067], “the instructor may enter a short comment about the student or his performance on a particular set, i.e., "counting on his fingers," into comment field 1495. These comments will appear on the Instructor Alert and the Instructor Preparation Report”; the instructor may communicate with a student through comments and/or report).

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuma et al. (US 2004/0033475 A1) in view of Sastry (US 11386333 B1) and Yoo et al. (US 20150017625 A1) as applied to claims 1 and 14 above, and further in view of  Etesse et al. (US 20040030781 A1).
Re claims 8, 22:
Mizuma doesn’t explicitly dislcose a chatting option.  Etesse teaches the limitation: 8. The method of claim 1, wherein the dashboard includes a list of other users associated with the educational cycle, wherein selection of one of the other users provides contact information for the other user.  22. The computer system of claim 14, wherein the dashboard includes a list of other users associated with the educational cycle, wherein selection of one of the other users provides contact information for the other user (Etesse, [0157]; [0159]; [0181] – [0182]).    Therefore, in view of Etesse, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Mizuma, by providing the virtual chat feature as taught by Etesse, since Etesse states “Each course has its unique chat area built into the course site. Students can engage in chats about the course, collaborate on assignments, and share information beyond the boundaries of the classroom or posted materials” (Etesse, [0159]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-3,6-14,16-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues: 
In particular, the human mind cannot perform "playing the video on the user device to the user," "receiving, at a server, a completed activity plan template from the user, wherein the activity plan template is an electronic document that is downloadable or saved in a virtual drive and uploaded when completed" or "add an entry to a blockchain ledger indicating that the user has completed the professional education requirement," as Accordingly, the amended independent claims cannot be performed in the human mind. Therefore, the independent claims are not directed to an abstract idea of a mental process under Step 2A prong 1 of the Alice/Mayo framework.
The Office disagrees with the above argument because Applicant has not provided persuasive evidence that the process of claim 1 is so complex that performing the steps of the method mentally cannot be done.  The Office particularly points out that the claim recites the steps of creating lesson plan using the steps cited by the Applicant has been routinely performed by a teacher.  Specifically, the teacher would have been routinely generating learning curriculum with a plurality of activities for a student without using a computer.   Second, The Office submits the claim limitation blockchain ledger lack specificity as to how they encrypt the student record.  The claims fail to recite any “mathematical equation” being used to encrypt the student record.  According to MPEP 2111 [R-5], during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.  Based on the BRI standard, the blockchain ledger encryption may be implemented using the simplest mathematical formula.   Third, the feature for receiving, at the server are merely additional elements that either alone or in combination are sufficient to claim a practical application" because such devices are merely claimed as being used as tools to "perform an abstract idea, add insignificant extra-solution activity to the judicial exception (e.g., data gathering or receiving), and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use."  Fourth, the feature for “displaying a video” is a feature merely includes instructions to implement an abstract idea on such display device thereby using such devices as tools to perform the abstract idea to thereby provide learning instruction to a student. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715